Exhibit 10.19




CONVERTIBLE DEBENTURE PURCHASE AGREEMENT




     This Convertible Debenture Purchase Agreement ("Agreement") is entered into
as of this ____ day of ________, 2013, by and between Nocopi Technologies, Inc.,
a Maryland corporation (the "Company"), and ___________________ ("Lender").




     1.   Purchase and Sale of Debentures.




          1.1  Authorization. Pursuant to this Agreement, Company has authorized
the issuance of (i) a Convertible Debenture more specifically described in
Exhibit A (the "Debenture"), and (ii) a warrant more specifically described in
Exhibit B (the "Warrant").




          1.2  Issuance and Sale of Securities. Subject to the terms and

conditions hereof, Company agrees to issue and sell to Lender, and Lender agrees
to accept delivery from Company, of a Debenture and a Warrant.




          1.3  Repayment Terms/Conversion.  Outstanding principal and accrued

interest on the Debenture shall be fully due and payable in compliance with the
terms set forth in the Debenture.  At Lender's option, on the Maturity Date (as
defined in the Debenture), Lender may choose to have all or part of the
outstanding principal and accrued interest owing to Lender repaid in shares of
Common Stock of Company at a conversion rate equal to five cents ($0.05) per
share, as adjusted pursuant to Section 2 (the “Conversion Price”).  In the event
Lender chooses to convert all or part of the outstanding principal and accrued
interest into Common Stock of Company, Lender shall give written notice to
Company of such conversion no less than fifteen (15) business days prior to such
conversion, and shall surrender the original Debenture to Company, after which
Lender will have no further rights under the Debenture as to the converted
principal and interest, except the right to receive certificates representing
the Common Stock.




     2.   Adjustment of Exercise Price and Number of Shares.  The Conversion
Price and the number of shares of Common Stock subject to the Debenture shall be
subject to adjustment from time to time as follows:




          2.1  Subdivision or Combination of Stock.  If at any time after the
date of the Debenture Company shall subdivide its outstanding shares of Common
Stock, the Conversion Price in effect immediately prior to such issuance or
subdivision shall be proportionately reduced.  If the outstanding shares of
Common Stock of Company shall be combined into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination shall be
proportionately increased.




          2.2  Minimal Adjustments. No adjustment in the Conversion Price and/or
the number of shares of Common Stock subject to the Debenture need be made if
such adjustment would result in a change in the Conversion Price of less than
one cent ($0.01) or a change in the number of subject shares of less than
one-tenth (1/10th) of a share.




          2.3  Certificate as to Adjustments.  Upon any adjustment of the
Conversion Price hereunder, the Company will compute such adjustment and prepare
and furnish to Lender a certificate setting forth such adjustment and showing in
detail the facts upon which such adjustment is based.





--------------------------------------------------------------------------------

     3.   Representations and Warranties of Company.  Company represents and
warrants the following as of the date hereof:




          3.1  Organization and Standing.  Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted.




          3.2  Authorization.  All corporate action on the part of Company, its
officers and directors necessary for the authorization, execution and delivery
of this Agreement, the Debenture, and the Warrant has been or shall be taken,
and this Agreement, the Debenture, and the Warrant, when executed and delivered,
shall constitute the valid and legally binding obligations of Company,
enforceable in accordance with their terms.




          3.3  Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with any third
party or any federal, state or local governmental authority on the part of
Company is required in connection with the consummation of the transactions
contemplated herein.




          3.4  No Conflicts.  Neither the execution and delivery of this
Agreement, the Debenture, or the Warrant, by Company nor the consummation by
Company of the transactions contemplated herein will (i) conflict with or result
in any breach of any provision of the Certificate of Incorporation or Bylaws of
Company, or (ii) violate in any material respect any statute, rule, regulation,
order, writ, injunction, decree or arbitration award applicable to Company or
its assets.




          3.5  Authorized Shares.  Until the later of the date on which (a) the
Warrant has been exercised or has expired, or (b) the Maturity Date (as defined
in the Debenture), Company shall maintain sufficient numbers of shares of
authorized Common Stock to permit the full exercise of the Warrant and
conversion of the Debenture.




     4.   Representations and Warranties of Lender. Lender represents and
warrants to Company as follows:




          4.1  Authorization.  This Agreement, when executed and delivered by
it, will constitute a valid and legally binding obligation of it, enforceable in
accordance with its terms.




          4.2  Investment.  Lender is acquiring the Debenture to be sold by
Company, the Warrant to be issued by Company, and any equity in Company which
may be received therefrom for investment for its own account, not as a nominee
or agent, and not with the view to, or for resale in connection with, any
distribution thereof in violation of the Securities Act of 1933, as amended (the
"Securities Act").  Lender understands that the Debenture to be sold by Company,
the Warrant to be issued by Company, and any equity of Company to be purchased
or received have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act, which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Lender's representations as
expressed herein.  Lender has substantial experience in evaluating and investing
in private placement transactions of securities in “penny stock” companies
similar to Company so that it is capable of evaluating the merits and risks of
its investment in Company and





--------------------------------------------------------------------------------

has the capacity to protect its own interests.  Company will use reasonable
commercial efforts to register any shares of Common Stock issued pursuant to the
Debenture and/or the Warrant within six (6) months of issuance; however, Lender
understands and agrees that Lender must bear the economic risk of this
investment indefinitely unless such shares to be issued pursuant to the Warrant
and Lender’s conversion rights under the Debenture are registered pursuant to
the Securities Act of 1933, as amended, or an exemption from registration is
available.




     5.   Default.




          5.1  Events of Default.  With respect to the Debenture, the Warrants,
and this Agreement, the following events are "Events of Default":




               (a)  Default shall be made by Company in the payment of principal
of or any interest on the Debenture after fifteen (15) business days' written
notice from Lender following the date when the same is due and payable; or




               (b)  Default shall be made in the due performance or observance
of any other material covenant, agreement or provision herein, or in the
Debenture, or any Warrant, to be performed or observed by Company, and such
default shall have continued for a period of thirty (30) business days after
written notice thereof to Company from Lender; or




               (c)  Company shall be involved in financial difficulties as
evidenced:




                    (i) by Company filing a petition in bankruptcy or for
reorganization or for the adoption of an arrangement under the United States
Bankruptcy Code (as now or in the future amended, the "Bankruptcy Code");




                    (ii) by Company making a general assignment for the

benefit of its creditors;




                    (iii) by Company consenting to the appointment of a receiver
or trustee for all or a substantial part of the property of Company or approving
as filed in good faith a petition filed against Company under the Bankruptcy
Code; or




                    (iv) by the commencement of a proceeding or case, without
the application or consent of Company, in any court of competent jurisdiction,
seeking (i) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of Company or of all or any
substantial part of its assets, or (iii) similar relief in respect of Company
under any law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, and such proceeding or case set forth in
(i), (ii), or (iii) above continues undismissed or uncontroverted, or an order,
judgement or decree approving or ordering any of the foregoing being entered and
continuing unstayed and in effect, for a period of sixty (60) business days.




          5.2  Acceleration.  If any one or more Events of Default described in
Section 5.1 shall occur and be continuing, then Lender may, at Lender's option
and by written notice to Company, declare the unpaid balance of the Debenture
owing to Lender to be forthwith due and payable.





--------------------------------------------------------------------------------

     6.  Miscellaneous.




          6.1  Notices. All notices, requests, demands and other communications
under this Agreement, the Debenture, and the Warrant shall be in writing and
shall be deemed to have been duly "given" on the date of delivery, if delivery
is made personally or by confirmed facsimile transmission to the party to whom
notice is to be given, or upon receipt if mailed by first class mail, either
registered or certified, postage prepaid and properly addressed as follows:




          If to the Company:       9-C Portland Road

                                   West Conshohocken, PA 19428

                                   Attn:  President & Chief Executive Officer




          If to Lender:            ___________________________

    __________________________

    ___________________________




Either party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.




          6.2  Costs and Expenses.  Each party shall pay and bear its own costs
and expenses, including without limitation all reasonable attorneys' fees and
legal expenses, incurred in connection with the documentation of this Agreement,
the Debenture, the Warrant, and any other documents contemplated hereunder.




          6.3  Binding Effect; Governing Law.  This Agreement, the Debenture,
and the Warrant shall be binding upon and inure to the benefit of Company and
Lender and their respective successors, except that no party shall have the
right to assign its rights or obligations hereunder, in the Debenture, or the
Warrants.  This Agreement, the Debenture, and the Warrant shall be governed by,
and construed in accordance with, the internal laws of the Commonwealth of
Pennsylvania (without reference to any principles of conflicts of laws).




          6.4  Jurisdiction.  Company and Lender each irrevocably submit to the
non-exclusive jurisdiction of any court sitting in the County of Montgomery,
Pennsylvania over any action, suit or proceeding arising out of or relating to
this Agreement, the Debenture, or the Warrant.  Company and Lender agree that
final judgment in any such action, suit or proceeding brought in such a court
shall be conclusive and binding upon Company and Lender and may be enforced in
any court of the jurisdiction to which Company or Lender is subject by a suit
upon such judgment; provided, however, that service of process is affected upon
Company or Lender in the manner permitted by law.




          6.5  Counterparts.  This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.





--------------------------------------------------------------------------------




     In Witness Whereof, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.




Company                             Nocopi Technologies, Inc.




                                    By:

                                       ---------------------

                                       Michael A. Feinstein, MD

                                       President

                                       and Chief Executive Officer




Lender                           

                                    By:

----------------------

                                    Name:   

                                         --------------------

                                    Title:  

                                          -------------------




  





--------------------------------------------------------------------------------




EXHIBIT A




CONVERTIBLE DEBENTURE




         THIS DEBENTURE IS SUBJECT TO A CONVERTIBLE DEBENTURE PURCHASE AGREEMENT
DATED _____________, 2013.




IMPORTANT NOTICE: THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED ("ACT"), OR ANY APPLICABLE STATE
SECURITIES LAWS ("BLUE SKY LAWS"). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT AND AS REQUIRED BY BLUE
SKY LAWS IS IN EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF COUNSEL
SATISFACTORY TO THE BORROWER SUCH REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH
TRANSFER TO COMPLY WITH THE ACT AND BLUE SKY LAWS.




$[___________]




__________________, 2013




          For Value Received, Nocopi Technologies, Inc., a Maryland corporation
("Borrower"), under the terms of this Convertible Debenture ("Debenture")
promises to pay to the order of ___________ ("Lender"), by check, in lawful
money of the United States of America and in immediately available funds, the
principal amount borrowed not to exceed $_______ (the "Loan") and such interest
as will have accrued and been outstanding.  




          Capitalized terms used herein but not otherwise defined shall have the
meanings given to them in a certain Convertible Debenture Purchase Agreement
("Purchase Agreement") dated of even date by and between Borrower and Lender.




     1.   Repayment. The Loan including accrued interest shall be due and
payable on the date which is twenty four (24) months from the date hereof (the
“Maturity Date”), subject to the right of Lender to accelerate after the
occurrence and continuance of an Event of Default as defined in Section 5.1 of
the Purchase Agreement. At Lender's option, on the Maturity Date, Lender may
choose to have all or part of the outstanding principal and accrued interest
repaid in shares of Common Stock of the Borrower at a conversion rate equal to
five cents ($0.05) per share, subject to adjustment as set forth in Section 2 of
the Purchase Agreement. In the event Lender chooses to convert outstanding
principal and accrued interest into Common Stock of the Borrower, Lender shall
give written notice to the Borrower of such anticipated conversion no less than
fifteen (15) business days prior to the date of conversion, and shall surrender
the original of this Debenture to Borrower.




     2.   Interest. Simple interest shall accrue on the outstanding principal
amount of the Loan from the date funds are advanced until payment is received by
Lender, which interest shall be equal to 7.0% per annum.




     3.   Governing Law. This Debenture shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.








--------------------------------------------------------------------------------

     4.   Successors. The provisions of this Debenture shall inure to the
benefit of and be binding on any successor of Lender. This Debenture cannot be
assigned by any party hereto.




                                        Nocopi Technologies, Inc.

                                        a Maryland corporation




                                        By:__________________________________

                                        Name:________________________________




                                        Title:_______________________________








--------------------------------------------------------------------------------




EXHIBIT B




WARRANT TO PURCHASE

SHARES OF COMMON STOCK OF

NOCOPI TECHNOLOGIES, INC.




_______ Shares of Common Stock




     1.   Issuance. This Warrant is issued to ____________, by Nocopi
Technologies, Inc., a Maryland corporation (the "Company").




     2.   Purchase Price; Number of Shares. The registered holder of this

Warrant (the "Holder"), commencing on a date twenty four (24) months from the
date hereof (the “Exercise Commencement Date”), is entitled upon surrender of
this Warrant with the subscription form annexed hereto as Appendix 1 duly
executed, at the principal office of the Company, to purchase from the Company
up to _______ fully paid and nonassessable shares (the "Shares") of Common Stock
of the Company (the "Common Stock") at a price per share (the "Purchase Price")
of two cents ($0.02).




     3.   Payment of Purchase Price.  The Purchase Price shall be paid in cash
or by certified check or wire transfer at the time the Warrant is surrendered.




     4.   Fractional Shares.  No fractional shares shall be issued upon exercise
of this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the holder entitled to such fraction a sum in cash equal to such fraction
multiplied by the then effective Purchase Price.




     5.   Exercise; Expiration Date.  This Warrant may be exercised in whole or
in part at any time commencing on the Exercise Commencement Date and ending at
5:00 p.m. New York Time on the seventh (7th) anniversary of the date of this
Warrant (the "Expiration Date") and shall be void thereafter.




     6.   Reserved Shares; Valid Issuance.  Company covenants that it will from
and after the date hereof reserve and keep available such number of its
authorized shares of Common Stock of the Company, free from all preemptive or
similar rights therein, as will be sufficient to permit the exercise of this
Warrant in full. Company further covenants that such shares as may be issued
pursuant to such exercise will, upon issuance, be duly and validly issued, fully
paid and nonassessable and free from all taxes, liens and charges with respect
to the issuance thereof.




     7.   Stock Splits and Dividends.  If after the date hereof Company shall
subdivide the Common Stock, by stock split or otherwise, or combine the Common
Stock, or issue additional shares of Common Stock in payment of a stock dividend
on the Common Stock, the number of shares of Common Stock issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination, and the Purchase Price shall forthwith be proportionately
decreased in the case of a subdivision or stock dividend, or proportionately
increased in the case of a combination.




     8.   Mergers and Reclassifications.  If after the date hereof Company shall
enter into any Reorganization (as hereinafter defined), then, as a condition of
such Reorganization, lawful provisions shall be made, and duly





--------------------------------------------------------------------------------

executed documents evidencing the same from Company or its successor shall be
delivered to the Holder, so that the Holder shall thereafter have the right to
purchase, at a total price not to exceed that payable upon the exercise of this
Warrant in full, the kind and amount of shares of stock and other securities and
property receivable upon such Reorganization by a holder of the number of shares
of Common Stock which might have been purchased by the Holder immediately prior
to such Reorganization.  For the purposes of this Section 8, the term
"Reorganization" shall include any reclassification, capital reorganization or
change of the Common Stock (other than as a result of a subdivision, combination
or stock dividend provided for in Section 7 hereof), or any consolidation of the
Company with, or merger of the Company into, another corporation or other
business organization (other than a merger in which the Company is the surviving
corporation and which does not result in any reclassification or change of the
outstanding Common Stock), or any sale or conveyance to another corporation or
other business organization of all or substantially all of the assets of the
Company.




     9.  Issue Tax.  The issuance of certificates for the Shares upon the
exercise of the Warrant shall be made without charge to the Holder of the
Warrant for any issue tax (other than any applicable income taxes) in respect
thereof; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than that of the then Holder of the
Warrant being exercised.




     10.  Representations, Warranties and Covenants.  This Warrant is issued and
delivered by Company and accepted by Holder on the basis of the following
representations, warranties and covenants made by Company:




          (a)  Company has all necessary authority to issue, execute and deliver
this Warrant and to perform its obligations hereunder. This Warrant has been
duly authorized, issued, executed and delivered by Company and is the valid and
binding obligation of Company, enforceable in accordance with its terms.




          (b)  The shares of Common Stock issuable upon the exercise of this
Warrant have been duly authorized and reserved for issuance by Company and, when
issued in accordance with the terms hereof, will be validly issued, fully paid
and nonassessable.




          (c)  The issuance, execution and delivery of this Warrant do not, and
the issuance of the shares of Common Stock upon the exercise of this Warrant in
accordance with the terms hereof will not, (i) violate or contravene Company's
certificate of incorporation or by-laws, or any law, statute, regulation, rule,
judgment or order applicable to Company, or (ii) require the consent or approval
of or the filing of any notice (other than, if any, post-issuance state
securities laws filings) or registration with any person or entity.




     11.  No Voting or Dividend Rights.  Nothing contained in this Warrant shall
be construed as conferring upon the Holder hereof the right to vote or to
consent or to receive notice as a shareholder of Company or any other matters or
any rights whatsoever as a shareholder of Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.








--------------------------------------------------------------------------------

     12.  Amendment.  The terms of this Warrant may be amended, modified or
waived only with the written consent of the Holder and the Company.




     13.  Notices, Etc.




          (a)  Any notice or written communication required or permitted to be
given to the Holder may be given by United States mail, by overnight courier or
by facsimile transmission at the address most recently provided by the Holder to
the Company or by hand, and shall be deemed received upon the earlier to occur
of (i) receipt, (ii) if sent by overnight courier, then on the day after which
the same has been delivered to such courier for overnight delivery, or (iii) if
sent by United States mail, seventy-two (72) hours after the same has been
deposited in a regularly maintained receptacle for the deposit of the United
States mail.




          (b)  In case this Warrant shall be mutilated, lost, stolen or
destroyed, Company shall issue a new warrant of like tenor and denomination and
deliver the same (i) in exchange and substitution for and upon surrender and
cancellation of any mutilated Warrant, or (ii) in lieu of any Warrant lost,
stolen or destroyed, upon receipt of an affidavit of the Holder or other
evidence reasonably satisfactory to Company of the loss, theft or destruction of
such Warrant.




     14.  Descriptive Headings and Governing Law.  The descriptive headings of
the several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. The provisions and terms of
this Warrant shall be governed by and construed in accordance with the internal
laws of the Commonwealth of Pennsylvania.




     15.  Successors and Assigns.  This Warrant shall be binding upon Company's
successors and assigns and shall inure to the benefit of the Holder's successors
and legal representatives.




Dated____________, 2013             Nocopi Technologies, Inc.







                                    ________________________________




                                    Name:___________________________




                                    Title:__________________________








--------------------------------------------------------------------------------




Appendix 1




SUBSCRIPTION FORM

Date:  ____________, 20__




Nocopi Technologies, Inc.

9-C Portland Road

West Conshohocken, PA 19428

Attn: President




Dear Sir or Madam:




The undersigned hereby elects to exercise the Warrant issued to it by Nocopi
Technologies, Inc. (the "Company") and dated ____________, 2013 (the "Warrant")
in full and to purchase _______________________ shares of the Common Stock of
Company (the "Shares") purchasable thereunder at a purchase price of Two Cents
($0.02) per Share or an aggregate purchase price of ________________ Dollars
($__________) (the "Purchase Price"). Pursuant to the terms of the Warrant the
undersigned is delivering the Purchase Price herewith in full in cash or by
certified check or wire transfer.  




     The undersigned also makes the representations and warranties set forth on
Appendix 2 attached to the Warrant, knowing and intending that Company shall
rely upon them.




     The certificate(s) for such shares shall be issued in the name of the
undersigned or as otherwise indicated below:







                                        Very truly yours,










    Name (please print)







    _________________________








--------------------------------------------------------------------------------




Appendix 2




TO WARRANT SUBSCRIPTION FORM




THIS AGREEMENT MUST BE COMPLETED, SIGNED AND RETURNED TO NOCOPI TECHNOLOGIES,
INC. ALONG WITH THE SUBSCRIPTION FORM BEFORE THE SHARES ISSUABLE UPON EXERCISE
OF THE WARRANT DATED ______________, 2013 WILL BE ISSUED.




_____________________, 20__




Nocopi Technologies, Inc.

9-C Portland Road

West Conshohocken, PA 19428

Attention: President




     The undersigned, ___________________ ("Purchaser"), intends to acquire
______________ shares of the Common Stock (the "Shares") of Nocopi Technologies,
Inc. (the "Company") from Company pursuant to the exercise of a certain Warrant
to purchase Shares held by Purchaser. The Shares will be issued to Purchaser in
a transaction not involving a public offering and pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the "1933 Act") and
applicable state securities laws. In connection with such purchase and in order
to comply with the exemptions from registration relied upon by the Company,
Purchaser represents, warrants and agrees as follows:




     1.   Purchaser is acquiring the Shares for its own account, to hold for
investment, and Purchaser shall not make any sale, transfer or other disposition
of the Shares in violation of the 1933 Act or the General Rules and Regulations
promulgated thereunder by the Securities and Exchange Commission (the "SEC") or
in violation of any applicable state securities law;




     2.  Purchaser has been advised that the Shares have not been registered
under the 1933 Act or state securities laws on the ground that this transaction
is exempt from registration, and that reliance by the Company on such exemptions
is predicated in part on Purchaser's representations set forth in this letter;




     3. Purchaser has been informed that under the 1933 Act, the Shares must be
held indefinitely unless it is subsequently registered under the 1933 Act or
unless an exemption from such registration (such as Rule 144) is available with
respect to any proposed transfer or disposition by Purchaser of the Shares;




     4.  The Company may refuse to permit Purchaser to sell, transfer or dispose
of the Shares (except as permitted under Rule 144) unless there is in effect a
registration statement under the 1933 Act and any applicable state securities
laws covering such transfer, or unless Purchaser furnishes an opinion of counsel
reasonably satisfactory to counsel for the Company, to the effect that such
registration is not required;




     5. Purchaser has invested in the securities of “penny stock” companies and
acknowledges that it is able to fend for itself, can bear the economic risk of
its investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the





--------------------------------------------------------------------------------

investment in the Shares. Purchaser represents and warrants that it is an
"accredited investor" within the meaning of Rule 501 of Regulation D of the 1933
Act.  




6. Purchaser has received or has had full access to all information Purchaser
considers necessary or appropriate to make an informed investment decision with
respect to the Shares, and/or has a preexisting personal or business
relationship with the Company or certain of its officers and directors of a
nature and duration that enables Purchaser to be aware of the character,
business acumen and financial circumstances of the Company and such persons.




     Purchaser also understands and agrees that, in addition to any legend
required pursuant to applicable state securities laws, there will be placed on
the certificate(s) for the Shares, or any substitutions therefor, legends
stating in substance:




     "These securities have not been registered under the Securities

     Act of 1933, as amended (the "Act"), or any applicable state

     securities laws, and may not be sold, offered for sale or

     transferred unless such sale or transfer is in accordance with

     the registration requirements of such Act and applicable laws or

     an exemption from the registration requirements of such Act and

     applicable laws is available with respect thereto."




     Purchaser has carefully read this letter and has discussed its requirements
and other applicable limitations upon Purchaser's resale of the Shares with
Purchaser's counsel.




                                        Very truly yours,













  Name (please print):







  ______________________



